Citation Nr: 9918378	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for parathyroid adenoma as 
due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to January 
1946.


By rating decision of October 1976, service connection for 
adenoma of the parathyroid glands was denied.  The veteran 
filed a claim in September 1993 to reopen her claim for 
service connection for parathyroid adenoma due to exposure to 
ionizing radiation.  This appeal arises from the January 1995 
rating decision from the Providence, Rhode Island Regional 
Office (RO) that denied the veteran's claim for service 
connection for parathyroid adenoma as due to exposure to 
ionizing radiation.  A Notice of Disagreement was filed in 
April 1995 and a Statement of the Case was issued in April 
1995.  In July 1995, the veteran requested a hearing.  In 
September 1995, the abovementioned RO hearing was held.  A 
Supplemental Statement of the Case was issued in January 1996 
and a substantive appeal was filed in March 1996 with a 
request for a hearing at the RO before a Member of the Board.

On July 23, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

While the veteran's claim was previously denied by rating 
action of October 1976, the claim is considered reopened due 
to a change in the law in 1984.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  The veteran was an x-ray technician while in service.  
The Assistant Chief Medical Director for Public Health and 
Environmental Hazards indicated that the veteran's estimated 
dose exposure of ionizing radiation in service would be less 
than 0.4 rem. 

3.  The veteran's parathyroid adenoma, first shown several 
decades after separation from service, is not shown to have 
been related to an incident in service, including exposure to 
ionizing radiation.

4.  An independent medical examination is not deemed 
necessary as the issues presented are not so complex or 
controversial as to require such an opinion.


CONCLUSION OF LAWS

1.  A parathyroid adenoma was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (1998)

2.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in September 1944, no 
history of parathyroid adenoma was reported.  On examination, 
the veteran's throat was clinically evaluated as normal.

On a separation examination in January 1946, no history of 
parathyroid adenoma was reported.  On examination, the 
veteran's throat was clinically evaluated as normal.  The 
veteran's endocrine system was normal.  

A separation qualification record shows that the veteran's 
military occupation was an x-ray technician.  The veteran 
took all types of x-rays.

The veteran was hospitalized at a VA facility beginning in 
December 1962.  As part of her history, the veteran indicated 
she had worked as a x-ray technician in the service from 1944 
to 1946 and after service from 1946 to 1953.  She was 
currently working in the x-ray department.  The diagnoses 
included chronic moderate depressive reaction, mild chronic 
pyelonephritis of the right kidney, mild hypertension 
probably related to the chronic pyelonephritis.  Between 
January 1965 and October 1965, the veteran was hospitalized 
by the VA for treatment of alcohol addiction.

In a hospitalization summary, Charles E. Lutton, M.D., 
indicates that the veteran was admitted in August 1975 and 
discharged in September 1975.  She had pulmonary embolus.  
While in the hospital, she had spontaneous compression 
fractures of the dorsal vertebra.  This was felt to be 
secondary to immobilization as well as some underlying cause.  
The chest x-ray did not indicate the presence of sarcoidosis.  
There was no thyroid disease evident.  Hyperparathyroidism 
was felt to be a possibility.  Additionally, a tumor was 
suspected.  She was to be transferred to another facility.  
The transfer diagnoses included pelvic thrombophlebitis with 
pulmonary embolus, treated, improved, and spontaneous 
fractures of dorsal spine, associated weight loss, rule out 
tumor, rule out hyperthyroidism.  

September 1975 hospitalization records from University 
Hospital show that the veteran was admitted for back pain and 
hypercalcemia.  It was indicated that the veteran had been 
told she had osteoporosis five years prior to this admission.  
In March, June, July, and August 1975 the veteran fractured 
lower thoracic vertebrae.  The veteran was previously 
hospitalized for these complaints and had been transferred to 
this facility.  The veteran had surgery for parathyroid 
exploration.  The postoperative diagnoses included primary 
parathyroid adenoma.  It was noted that the veteran had 
enlarged parathyroid gland adenoma vs. hyperplasia.  A 
notation indicated that the veteran had hypercalcemia.  

On a VA examination in April 1976, it was indicated that the 
veteran had removal of a parathyroid adenoma in September 
1975.  This was discovered as a result of osteoporosis with 
recurrent spine fractures.  She continued to have constant 
back pain.  She had been losing her hair and had gained 
weight.  She was being checked for hypothyroidism.  On 
examination, the thyroid was not palpable.  The diagnoses 
included status post resection of parathyroid adenoma.  

In a June 1976 report, James C. Melby, M.D., indicated that 
in September 1975, the veteran had a tumor of the parathyroid 
gland and underwent surgery for its removal.  At that time, 
x-rays of her bones revealed severe demineralization and it 
was believed that the tumor of the parathyroid gland must 
have been present for several years prior to its discovery.  
It was suspected that such tumors were present for 15 to 20 
years before being clinically apparent.  On the most recent 
examination in May 1976, the x-rays of the cervical spine 
revealed some demineralization without fractures.  The lumbar 
spine showed a compression fracture of the body of the L-2, 
nuclear molding of L4 and L5 and some demineralization.  The 
dorsal spine revealed nuclear molding and wedging of several 
of the mid and dorsal vertebrae and the bones were somewhat 
demineralized.  The veteran, therefore, continued to suffer 
from the effects of the tumor, even though it was removed.

A notation from the National Personnel Records Center in June 
1976 indicates that the veteran's service medical records 
were unavailable, presumably having been lost in a fire in 
July 1973.  

Submitted by the veteran in August 1976 were notes regarding 
x-rays.

In a July 1976 letter, Dr. Lutton indicated that the veteran 
was first seen by him in August 1975 while she was 
hospitalized for recurrent compression fractures of the 
dorsal lumbar spine.  She had sustained a pulmonary embolus, 
the reason for which he was asked to see her.  Because of the 
recurrent compression fractures of the spine and severe pain, 
the thought of hyperparathyroidism was entertained.  This 
diagnosis proved to be correct and was supported by Dr. Melby 
of Boston University.  The veteran subsequently underwent 
parathyroidectomy with returning of serum calcium levels 
toward normal.  At this time she still continued to manifest 
an elevated uric acid level and severe pain, although 
progression seemed to have been arrested.  While the veteran 
was in the military service she was trained as an x-ray 
technician and she served in the x-ray section of the 
hospital.  The veteran's exposure to x-rays may well have 
contributed to her current disease process.  It had been 
documented that tumors of the parathyroid gland must be 
present for several years prior to discovery and indeed, it 
was suspected that such tumors were present for 15 to 20 
years before being clinically apparent.  It was also possible 
that radiation was capable of inducing tumors of this nature.  
In conclusion, it was felt that it was possible that the 
veteran's exposure to radiation during the years of 1944-1946 
had at least a causal relationship to the development of a 
tumor later in life producing the symptomatology and outcomes 
listed above.  

In an August 1976 report from the V.A. Outpatient Clinic, the 
Chief of Medical Service and another doctor indicated that 
they had thoroughly reviewed the veteran's record.  It was 
agreed that there was a possibility that the parathyroid 
adenoma may have been present over a period of 15 to 20 
years.  Inasmuch as there was severe demineralization of the 
bone, this would indicate a long standing process.  No data 
was known that would indicate that exposure to radiation of 
the type that the veteran sustained during her training as an 
x-ray technician would predispose to the formation of a 
parathyroid adenoma.  

By rating action of October 1976, service connection for 
adenoma of the parathyroid glands was denied.

A hospital record from University Hospital from October 1977 
shows the veteran was admitted with complaints of low back 
pain, hand pain, and chest pain.  She had a history of 
hyperparathyroidism.  Due to the veteran's personal emphasis 
on the possibility of recurrent hyperparathyroidism, a workup 
was undertaken which revealed a normal serum calcium, normal 
serum phosphate, and normal alk-phos.  Thyroid function tests 
were normal.  The overall consensus was that there was no 
evidence at that time for another parathyroid adenoma.  The 
discharge diagnoses included status post parathyroid adenoma.  

A treatment record from University Hospital from July 1978 
shows that the veteran underwent parathyroidectomy for an 
adenoma approximately four years previously.  She had 
longstanding problems with osteoporosis and multiple 
compression fractures.  The veteran was admitted to the 
hospital last fall for a reevaluation of her calcium status.  
It was felt that she did not have a recurrence of parathyroid 
adenoma.

In 1979, a VA hospital summary showing admission in late 
January 1961 was entered into the claims folder.  An 
examination of the veteran showed that the neck was supple, 
there were no masses, and the thyroid was not felt.  

In 1979, a letter dated in April 1976 letter was received 
from Dr. Melby.  He indicated that the problem the veteran 
was having with her teeth was due to her primary medical 
problem of hyperparathyroidism.  

Received in March 1979 was an undated newspaper article 
submitted by the veteran discussing a congressional 
subcommittee's interest in radiation exposure by veterans 
including exposure by x-rays.

In a March 1980 report, Dr. Melby wrote that in September 
1975, the veteran was found to have a tumor of the 
parathyroid gland and underwent surgical removal of it.  At 
the same time, x-rays of the veteran's bones revealed severe 
demineralization which was believed to be at least partially 
due to the tumor of the parathyroid gland which must have 
been present for several years prior to discovery.  It was 
possible that such tumors could be present for up to 20 years 
before becoming clinically apparent.   

Received in September 1993 was a January 1992 article 
reprinted from CANCER, Vol. 69, No.2, entitled A Health 
Survey of Radiologic Technologists.  The article was based 
upon a survey of more than 143,000 radiologic technologists.  
It was noted in the article that two of the most sensitive 
organ sites for radiation carcinogenesis were the breast and 
thyroid.  The survey showed that nine percent, or more than 
9500 of the technologists responding reported having a 
thyroid condition.  Of these, 220 (2.3%) had thyroid cancer.  
Preliminary computations based on Connecticut incidence rates 
suggest that only about 100 thyroid cancers would be expected 
in a population of this size.  However, these self-reported 
cancers had not all been confirmed, and it appeared that some 
were not cancers, but adenomas or other conditions.  

In September 1993, the veteran filed a request to reopen her 
claim for service connection for parathyroid adenoma due to 
exposure to radiation.

Received in February 1994 were notations from Norwood 
Hospital and Cape Cod Hospital indicating that records from 
1955 to 1956 for the veteran were no longer available.

Received in February 1994 was an October 1981 record from 
University Hospital that indicates that the veteran had 
severe parathyroid bone disease from longstanding 
unrecognized hyperparathyroidism.  However since resection of 
her adenoma in 1975, she had normal PTH function (recently 
re-checked in clinic).  

In a July 1994 letter from the Chief of the U.S. Army 
Ionizing Radiation Dosimetry Section to the RO, it was 
indicated that research of the dosimetry filed failed to 
reveal any record of external exposure to ionizing radiation 
for Helen I. Benson.  It was noted that their files only 
dated back to mid 1954.

In a July 1994 letter from the Program Manager of the Nuclear 
Test Personnel Review to the RO, it was indicated that the 
veteran indicated that her exposure to radiation was a result 
of her duties as a radiographic technician.  Exposure to 
radiation from sources other than U.S. atmospheric nuclear 
testing or the occupation of Hiroshima and Nagasaki, Japan, 
was beyond the purview of their office.  

In a December 1994 report from the Assistant Chief Medical 
Director for Public Health and Environmental Hazards to the 
Director of Compensation and Pension Service, regarding the 
veteran, it was indicated that the office was not able to 
prepare an independent dose estimate for the veteran.  
However, the textbook Medical Effects of Ionizing Radiation 
by Mettler and Moseley, 1985, page 47, estimated that the 
annual occupational exposure for a diagnostic radiology 
worker at less than 0.1 rem and for radionuclide teletherapy 
worker at 0.2 rem.  If these figures were used, the veteran's 
estimated dose exposure in service would be less than 0.4 
rem.  The CIRRPC Science Panel Report Number 6, 1988, did not 
provide screening doses for parathyroid adenomas.  
Information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 321 to 323, 
indicated that parathyroid neoplasms may occur following 
doses of 100 to 500 rads.  In light of the above, the opinion 
was that it was unlikely that the veteran's parathyroid 
adenoma could be attributed to exposure to ionizing radiation 
in service.  

In a December 1994 letter from the Director of the 
Compensation and Pension Service to the RO, regarding 
radiation review under 38 C.F.R. § 3.311, it was indicated 
that an opinion was requested from the Under Secretary for 
Health, concerning the relationship between the veteran's 
disability and exposure to radiation in service.  A medical 
opinion was received, which they were in agreement with, from 
the Under Secretary that advised it was unlikely that the 
veteran's parathyroid adenoma resulted from exposure to 
ionizing radiation in service.  As a result of this opinion, 
and following review of the evidence in its entirety, the 
opinion was that there was no reasonable possibility that the 
veteran's disability was the result of such exposure.

Submitted by the veteran in January 1995 was a Technic Class 
Note Book.

By rating action of January 1995, service connection for 
parathyroid adenoma as due to exposure to ionizing radiation 
was denied.  The current appeal to the Board arises from this 
denial.

At the RO hearing in September 1995, the veteran testified 
that while in the military, she operated x-ray machines.  She 
had a sixteen week training course to take x-rays.  While in 
school, she was not given protective equipment.  The students 
would stand next to and in front of each other when operating 
the machines.  When working after the training, she was given 
protective gloves and aprons.  She first developed medical 
problems ten years after service when she had high blood 
pressure.  She had surgery in 1955 for a kidney problem.  She 
had surgery in 1962 for crystals in her gall bladder.  When 
she was 50 years old, she fractured six vertebrae by bending 
over.  It was revealed that she had tumors in three of her 
parathyroid glands.  Her doctor, Dr. Melby, indicated to her 
that she might have had this disability for twenty years.  
The veteran was registered with the American Registry of 
Radiologic Technologists.  She was a registered radiologic 
technologists.  She worked operating x-ray machines after 
service.  

At the Travel Board hearing in July 1998, the veteran 
testified that while in the service, she trained at x-ray 
school for four months.  She spent an 8 hour day in a room 
with x-ray machines and minimal protection.  Subsequently she 
worked in a hospital taking x-rays, but did have some 
protective equipment.  However, at times, her throat was 
still exposed.  The veteran stated that she was in service 
when she was 20 and had symptoms beginning when she was 31 or 
32 and her teeth began to fall out.  She had other symptoms 
over the years, including calcific flakes in her kidney and 
calcific flakes in her intestines and liver.  She broke six 
vertebrae in her back in 1975 and had her parathyroid glands 
removed.  The parathyroid controlled calcium.  She continued 
to take calcium shots.  

II.  Analysis

Unfortunately, some of the veteran's medical records from her 
period of active service are unavailable, presumably having 
been destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, Vet. App. 365 (1991).  In this case, 
efforts have been made to obtain all available post service 
records.  Moreover, the veteran's service entrance and 
separation examinations are of record.  Finally, it is not 
alleged that the veteran had the onset of the parathyroid 
adenoma while in service, but rather developed the disability 
pursuant to activities in service.  Therefore, there is no 
indication that there might be additional records available 
to help support the veteran's claim.  Thus, the undersigned 
finds that the VA has met its heightened obligation to this 
veteran whose service medical records are unavailable.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In Hilkert v. West, 12 Vet. App. 145, 148 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that Congress 
recognized that veterans exposed to radiation during military 
service were having difficulties supporting their claims for 
compensation.  See also Wandel v. West, 11 Vet. App. 200 
(1998).  Pursuant to Congressional mandate, VA established 
special procedures to follow for those veterans seeking 
compensation for diseases related to exposure to radiation in 
service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311 (1998).   

38 C.F.R. § 3.311 provides that: 

(a) Determinations of exposure and dose-
(1) In all claims in which it is 
established that a radiogenic disease 
first became manifest after service and 
was not manifest to a compensable degree 
within any applicable period as specified 
in § 3.307 or § 3.309, and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this 
section are reported as a range of doses 
to which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

(2) Request for dose information.  Where 
necessary pursuant to paragraph (a)(1) of 
this section, dose information will be 
requested as follows:  
(i) Atmospheric nuclear weapons test 
participation claims.  In claims based 
upon participation in atmospheric nuclear 
testing, dose data will in all cases be 
requested from the appropriate office of 
the Department of Defense. 
(ii) Hiroshima and Nagasaki occupation 
claims.  In all claims based on 
participation in the American occupation 
of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested 
from the Department of Defense. 
(iii) Other exposure claims.  In all 
other claims involving radiation 
exposure, a request will be made for any 
available records concerning the 
veteran's exposure to radiation.  These 
records normally include but may not be 
limited to the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records will 
be forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  

(3) Referral to independent expert.  When 
necessary to reconcile a material 
difference between an estimate of dose, 
from a credible source, submitted by or 
on behalf of a claimant, and dose data 
derived from official military records, 
the estimates and supporting 
documentation shall be referred to an 
independent expert, selected by the 
Director of the National Institutes of 
Health, who shall prepare a separate 
radiation dose estimate for consideration 
in adjudication of the claim.  For 
purposes of this paragraph: 
(i) The difference between the claimant's 
estimate and dose data derived from 
official military records shall 
ordinarily be considered material if one 
estimate is at least double the other 
estimate. 
(ii) A dose estimate shall be considered 
from a "credible source" if prepared by 
a person or persons certified by an 
appropriate professional body in the 
field of health physics, nuclear medicine 
or radiology and if based on analysis of 
the facts and circumstances of the 
particular claim. 

(4) Exposure.  In cases described in 
paragraph (a)(2)(i) and (ii) of this 
section: 
(i) If military records do not establish 
presence at or absence from a site at 
which exposure to radiation is claimed to 
have occurred, the veteran's presence at 
the site will be conceded. 
(ii) Neither the veteran nor the 
veteran's survivors may be required to 
produce evidence substantiating exposure 
if the information in the veteran's 
service records or other records 
maintained by the Department of Defense 
is consistent with the claim that the 
veteran was present where and when the 
claimed exposure occurred. 

(b) Initial review of claims.  (1) When 
it is determined: 
(i) A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until 
July 1946 or other activities as claimed; 
(ii) The veteran subsequently developed a 
radiogenic disease; and 
(iii) Such disease first became manifest 
within the period specified in paragraph 
(b)(5) of this section; before its 
adjudication the claim will be referred 
to the Under Secretary for Benefits for 
further consideration in accordance with 
paragraph (c) of this section.  If any of 
the foregoing 3 requirements has not been 
met, it shall not be determined that a 
disease has resulted from exposure to 
ionizing radiation under such 
circumstances. 

(2) For purposes of this section the term 
"radiogenic disease" means a disease 
that may be induced by ionizing radiation 
and shall include the following: 
(i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; 
(iii) Breast cancer; 
(iv) Lung cancer; 
(v) Bone cancer; 
(vi) Liver cancer; 
(vii) Skin cancer; 
(viii) Esophageal cancer; 
(ix) Stomach cancer; 
(x) Colon cancer; 
(xi) Pancreatic cancer; 
(xii) Kidney cancer; 
(xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; 
(xv) Multiple myeloma; 
(xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular 
disease; 
(xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central 
nervous system; 
(xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's 
disease; 
(xxiii) Prostate cancer; and 
(xxiv) Any other cancer 

(3) For purposes of paragraphs (a)(1) and 
(b)(1) of this section, "radiogenic 
disease" shall not include polycythemia 
vera. 

(4) If a claim is based on a disease 
other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this 
section, VA shall nevertheless consider 
the claim under the provisions of this 
section provided that the claimant has 
cited or submitted competent scientific 
or medical evidence that the claimed 
condition is a radiogenic disease. 

(5) For the purposes of paragraph (b)(1) 
of this section: 
(i) Bone cancer must become manifest 
within 30 years after exposure; 
(ii) Leukemia may become manifest at any 
time after exposure; 
(iii) Posterior subcapsular cataracts 
must become manifest 6 months or more 
after exposure; and 
(iv) Other diseases specified in 
paragraph (b)(2) of this section must 
become manifest 5 years or more after 
exposure. 

(c) Review by Under Secretary for 
Benefits. 
(1) When a claim is forwarded for review 
pursuant to paragraph (b)(1) of this 
section, the Under Secretary for Benefits 
shall consider the claim with reference 
to the factors specified in paragraph (e) 
of this section and may request an 
advisory medical opinion from the Under 
Secretary for Health. 
(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 
(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction in writing, setting forth 
the rationale for this conclusion. 

(2) If the Under Secretary for Benefits, 
after considering any opinion of the 
Under Secretary for Health, is unable to 
conclude whether it is at least as likely 
as not or that there is no reasonable 
possibility, the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall refer the matter to an outside 
consultant in accordance with paragraph 
(d) of this section. 

(3) For purposes of paragraph (c)(1) of 
this section, "sound scientific 
evidence" means observations, findings, 
or conclusions which are statistically 
and epidemiologically valid, are 
statistically significant, are capable of 
replication, and withstand peer review, 
and "sound medical evidence" means 
observations, findings, or conclusions 
which are consistent with current medical 
knowledge and are so reasonable and 
logical as to serve as the basis of 
management of a medical condition. 

(d) Referral to outside consultants. 
(1) Referrals pursuant to paragraph (c) 
of this section shall be to consultants 
selected by the Under Secretary for 
Health from outside VA, upon the 
recommendation of the Director of the 
National Cancer Institute.  The 
consultant will be asked to evaluate the 
claim and provide an opinion as to the 
likelihood the disease is a result of 
exposure as claimed. 

(2) The request for opinion shall be in 
writing and shall include a description 
of: 
(i) The disease, including the specific 
cell type and stage, if known, and when 
the disease first became manifest; 
(ii) The circumstances, including date, 
of the veteran's exposure; 
(iii) The veteran's age, gender, and 
pertinent family history; 
(iv) The veteran's history of exposure to 
known carcinogens, occupationally or 
otherwise; 
(v) Evidence of any other effects 
radiation exposure may have had on the 
veteran; and 
(vi) Any other information relevant to 
determination of causation of the 
veteran's disease. 

The Under Secretary for Benefits shall 
forward, with the request, copies of 
pertinent medical records and, where 
available, dose assessments from official 
sources, from credible sources as defined 
in paragraph (a)(3)(ii) of this section, 
and from an independent expert pursuant 
to paragraph (a)(3) of this section. 

(3) The consultant shall evaluate the 
claim under the factors specified in 
paragraph (e) of this section and respond 
in writing, stating whether it is either 
likely, unlikely, or approximately as 
likely as not the veteran's disease 
resulted from exposure to ionizing 
radiation in service.  The response shall 
set forth the rationale for the 
consultant's conclusion, including the 
consultant's evaluation under the 
applicable factors specified in paragraph 
(e) of this section.  The Under Secretary 
for Benefits shall review the 
consultant's response and transmit it 
with any comments to the regional office 
of jurisdiction for use in adjudication 
of the claim. 

(e) Factors for consideration.  Factors 
to be considered in determining whether a 
veteran's disease resulted from exposure 
to ionizing radiation in service include: 
(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 
(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 
(3) The veteran's gender and pertinent 
family history; 
(4) The veteran's age at time of 
exposure; 
(5) The time-lapse between exposure and 
onset of the disease; and 
(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

(f) Adjudication of claim.  The 
determination of service connection will 
be made under the generally applicable 
provisions of this part, giving due 
consideration to all evidence of record, 
including any opinion provided by the 
Under Secretary for Health or an outside 
consultant, and to the evaluations 
published pursuant to §1.17 of this 
title.  With regard to any issue material 
to consideration of a claim, the 
provisions of § 3.102 of this title 
apply. 

(g) Willful misconduct and supervening 
cause.  In no case will service 
connection be established if the disease 
is due to the veteran's own willful 
misconduct, or if there is affirmative 
evidence to establish that a supervening, 
nonservice-related condition or event is 
more likely the cause of the disease. 

38 C.F.R. § 3.311(1998).  

This regulation establishes a series of chronological 
obligations upon both parties.  See Hilkert, supra; Wandel, 
supra.  First, the claimant must establish that the veteran 
suffers from a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(2).  This disease must manifest within a certain 
time period.  See 38 C.F.R. § 3.311(b)(5).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period and claims that the disease is related 
to his radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1); see 
Hilkert, supra; Wandel, supra.  After it is determined by the 
dose assessment that the veteran was exposed to radiation, 
the RO is then required to refer the case to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b); Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997), cert. denied, 140 L. Ed. 2d 181, 118 S. Ct. 1171 
(1998); Hilkert, supra; Wandel, supra. 

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health." 38 
C.F.R. § 3.311(c)(1).  After referring to these factors, the 
Under Secretary for Benefits must then determine the 
likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1). 

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  See 
Hilkert v. West, 12 Vet. App. 145, 149.

The veteran is claiming that her parathyroid adenoma was 
caused by ionizing radiation she was exposed to in service.  
She has satisfied the threshold requirement of presenting a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran has set forth a claim which is 
plausible. 

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that 
while, there is an indication in the record that the veteran 
received Social Security income.  There is no indication that 
the contents of any of the Social Security Administration 
records would show a relationship between the veteran's 
service and her disability or that her disability was 
incurred in service, and it is not otherwise contended.  
Thus, no useful purpose would be gained by further delaying a 
decision in this case and requesting the records.

Initially, the undersigned notes that 38 C.F.R. § 3.309, 
regarding presumptive service connection, is not applicable 
to the veteran's claim as the veteran's exposure to ionizing 
radiation was due to her work with x-rays and she is not a 
"radiation-exposed" veteran as defined in 38 C.F.R. § 
3.309.  38 C.F.R. § 3.309(d) (1998).  

(d)(3)(i) The term radiation-exposed 
veteran means either a veteran who while 
serving on active duty, or an individual 
who while a member of a reserve component 
of the Armed Forces during a period of 
active duty for training participated in 
a radiation-risk activity.
(ii) The term radiation-risk activity 
means:  
(A) Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device.
(B) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946.
(C) Internment as a prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of the 
United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the 

period beginning on August 6, 1945, and 
ending on July 1, 1976.

38 C.F.R. § 3.309 (1998)

In this case, the veteran submitted evidence to show that she 
was diagnosed with a radiogenic disease and claimed that her 
exposure to radiation while working with x-rays in military 
service caused this disease.  

Pursuant to 38 C.F.R. § 3.311, the RO requested a dose 
assessment from the U.S. Army Ionizing Radiation Dosimetry 
Section.  The dosage to which the veteran may have been 
exposed was not known.  An opinion was requested from the 
Under Secretary for Health.  Pursuant to this request the 
veteran's estimated dose was considered to be less than 0.4 
rem and it was concluded that "it is highly unlikely that the 
veteran's parathyroid adenoma could be attributed to exposure 
to ionizing radiation in service."  It was indicated that 
parathyroid neoplasms may occur following doses of 100 to 500 
rads.  After receiving this report, the Director of 
Compensation and Pension advised the RO in writing that there 
was no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service.  

Further, in the Hilkert case, the Court held that a 
discussion by the Under Secretary for Benefits of all of the 
factors under paragraph (e) is not required if the Under 
Secretary for Benefits recommends that there is "no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service" as authorized under 38 
C.F.R. § 3.311(c)(1)(ii). 

There appears to be a conflict of evidence regarding whether 
the veteran's parathyroid adenoma was attributable to her 
service.  Dr. Lutton has indicated that it is his opinion 
that the veteran's exposure to x-rays may have contributed to 
her parathyroid adenoma.  It was possible that the veteran's 
exposure to radiation during the years 1944 to 1946 had at 
least a causal relationship to the development of a tumor 
later in life.  

The statement of the Director of Compensation and Pension 
Service outweighs Dr. Lutton's statement regarding the 
relationship between the veteran's parathyroid adenoma and 
her service.  In this regard, Dr. Lutton did not consider the 
amount of radiation exposure in rendering his decision.  This 
is an important factor in determining whether such exposure 
led to the veteran's tumor.  While medical evidence was 
submitted that the tumor must have been present 15 to 20 
years prior to its discovery, this would not indicate onset 
in service as the condition was discovered in 1975 and the 
veteran was discharged from service in 1946.  

Finally, the representative has requested an independent 
medical expert's opinion be obtained.  The applicable 
criteria pertaining to independent medical expert opinions 
provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d).

An independent medical examination is not deemed necessary in 
this case as the issue presented is not so complex or 
controversial as to require such an opinion.  The medical 
opinions of record are considered sufficient to render an 
equitable decision in this case.

The undersigned notes that the veteran has submitted an 
article regarding x-rays and thyroid cancer.  In Libertine v. 
Brown, 9 Vet. App. 521 (1996), the United States Court of 
Veteran's Appeals held that a veteran's claim for service 
connection for alcohol and drug dependence as secondary to 
service-connected post-traumatic stress disorder (PTSD) was 
not well grounded.  It was determined, in part, that various 
medical authorities and treatises did not constitute the 
requisite competent medical evidence needed to show a nexus 
between the service connected disability and the disability 
for which service connection was being sought.  Specifically, 
the treatises did not relate the veteran's substance abuse to 
his PTSD.  Similarly, in the present case, the article 
submitted by the veteran contained general information as 
opposed to specific information as the veteran's particular 
situation.  In addition, the article does not refer to any 
link between the veteran's parathyroid adenoma and x-ray 
exposure in service.  

The undersigned notes that the veteran's representative has 
requested an expert opinion from the National Institutes of 
Health pursuant to 38 C.F.R. § 3.311(a)(3), regarding the 
veteran's exposure.  Initially, it is noted that the 
veteran's exposure to x-ray radiation is conceded.  Further, 
the dosage amount described by the Assistant Chief Medical 
Director for Public Health and Environmental Hazards and 
further relied upon by the Director of Compensation and 
Pension Service pursuant to a request from the Under 
Secretary for Health, has not been contested by a credible 
source, as defined in 38 C.F.R. § 3.311(a)(3).  Finally, the 
relevant regulation has been satisfied and all evidence has 
been considered.  Therefore, and pursuant to Hilkert v. West, 
12 Vet. App. 145 (1999), no further development is required.



ORDER

Entitlement to service connection for parathyroid adenoma due 
to exposure to ionizing radiation is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

